Citation Nr: 1143260	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-36 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for a neck disability including myofascial pain syndrome of the neck.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to May 1970, with five months of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Manchester, New Hampshire Regional Office (RO).  By that rating action, the RO declined to reopen previously denied claims for service connection for bilateral hearing loss and myofascial pain syndrome of the neck.  The RO also denied service connection for tinnitus and headaches.  The Veteran appealed the RO's February 2009 rating action to the Board.  

The Veteran presented sworn testimony in support of his appeal during a hearing held before the undersigned Acting Veterans Law Judge via videoconference in February 2010.  A copy of the hearing transcript is of record.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action on his part is required.



REMAND

Previously-denied claims

With regard to claims to reopen based upon the submission of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the Veterans Claims Assistance Act (VCAA), it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To satisfy this intent, in the context of a claim to reopen a previously denied claim for service connection, the VCAA requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

Review of the Veteran's claims file reveals that the Veteran has not been informed of the unique character of evidence that must be presented to reopen his previously-denied claims.  In particular, the September 2008 notice letter does not inform him as to the reason his prior claims were denied.  A successful claim to reopen by definition includes new evidence which is pertinent to the reasons his claims were denied in the past.  Especially as the Veteran continues to recycle his prior arguments, it would appear that he does not have an actual understanding as to the nature of these claims.  Therefore, a remand to provide adequate pre-decisional notice as to these elements of his claims is required.

Service connection claims

In an April 2005 statement, the Veteran's representative noted that the Veteran has been receiving VA medical care since he left the service in 1970.  However, comparatively few VA medical records are contained in the Veteran's claims file.  Especially since the Veteran has testified that he has experienced continuous symptoms involving headaches and tinnitus since service, medical records reflecting his physical condition ever since service would be particularly probative of his claims.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As it appears that he continues to receive VA medical care, and indeed, he has indicated that his only source of medical care is the VA, his recent records should be updated for the file, as well.

With regard to the Veteran's headaches, his representative has pointed out that the Veteran has not been provided with a VA examination pertinent to the disability.  Careful review of the Veteran's medical records through the years shows that he has complained of headaches for many years during service and since service.  His headaches have been attributed to various causes, however.  Immediately after service, in July 1970, a VA examiner rendered a diagnosis of a post-traumatic concussive state manifested by headaches.  As one of the potential bases for the Veteran's claim is that he sustained a head injury during service, this diagnosis seems to warrant further investigation upon remand.  Other records reveal that the Veteran's headaches have been attributed to problems with his optometric prescriptions and eye strain, and radiating pain related to his myofascial pain syndrome in the neck region.  Under these circumstances, the Board finds that a comprehensive neurological examination should be conducted, complete with records review, in the attempt to identify the etiology(ies) of the Veteran's headaches as precisely as possible.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Provide the Veteran with a notification letter which is tailored to his particular situation, including explanations in plain language, as to the reasons his claims for service connection for bilateral hearing loss, and a neck disability were previously denied, and the nature of the evidence required to support reopening these claims. 

2.  Obtain all records of VA medical treatment afforded to the Veteran by the Manchester New Hampshire VA Medical Center and all related clinics between 1970 and 2001, and from 2010 until the present for inclusion in his claims file.  

3.  After these records have been added to the claims file, the Veteran should be afforded a VA neurological examination by a physician with appropriate expertise to review the Veteran's complete medical history, including his service records showing a head injury in service, perform a clinical examination, and render an opinion as to the etiology(ies) of the Veteran's headaches.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

The examiner must provide an opinion as to whether the Veteran's headaches are etiologically related to his period of active military service., to include the Veteran's reports of having sustained a head injury during military service or to a service-connected disability.  The examiner's attention is directed to a 1970 VA examiner's diagnosis of post-traumatic concussive state manifested by headaches.  A complete rationale for all opinions expressed should be fully-explained.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so. 
	
If an opinion cannot be provided without resorting to speculation, the examiner should provide a reason why this is so, and note whether there is any additional evidence that would permit the necessary opinion to be made, or the inability to provide an opinion is based on the limits of current medical knowledge. 

4.  After the development requested above has been completed, the RO should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


